



SUBSCRIPTION AGREEMENT FACE PAGE

(Offshore Subscribers)

CHINA TITANIUM & CHEMICAL CORP.

Purchased Security:

Units consisting of one share of Class “A” Common Stock and a warrant to
purchase an additional share of Class “A” Common Stock at US$0.20 per share
within one (1) calendar year.

  

Subscription Price Per Unit:

US$0.10 per Unit

  

Number of Units

    

Minimum Investment:

NO MINIMUM




(Investment Minimums may apply in certain jurisdictions.  Please refer to the
advice provided in this subscription agreement or check with the Corporation as
to the minimum subscription for the subscriber’s jurisdiction)

[Check if applicable]  The Subscriber is  an insider of the Company or  a member
of the professional group







NOTE:

THE SUBSCRIBER MUST PROVIDE THE INFORMATION REQUESTED ON THIS SUBSCRIPTION
AGREEMENT FACE PAGE, SIGN AND COMPLETE EACH OF THE AGREEMENT AND SCHEDULE “A”,
AS APPLICABLE, AND RETURN ONE FULLY EXECUTED COPY OF EACH OF THESE DOCUMENTS
WITH THE SUBSCRIPTION PRICE PAYABLE TO CHINA TITANIUM & CHEMICAL CORP.’S
BUSINESS AGENT, “INTERNATIONAL SECURITIES GROUP INC., CHINA TITANIUM & CHEMICAL
CORP., CLIENT TRUST”, TO BE DELIVERED AT 1530 9TH AVENUE, S.E., CALGARY,
ALBERTA, T2G OT7, CANADA.







PARTICULARS OF SUBSCRIBER







If an Individual:

 

If a Corporation:

      

 

Full Name

 

Full Corporate Name

      

 

  

Head Office Address

      

 

City

     State                      Zip Code

 

City

State    Zip Code

       

Telephone

Fax

 

Attention

   

Not Applicable

  

Social Security Number

 

Telephone

Fax

          

IRS Employer Identification Number




EACH SUBSCRIBER MUST COMPLETE SCHEDULE A ATTACHED HERETO.













       

Registration Instructions:

 

Deliver To:

      

As Above

Name

 

Address

       

Account reference, if applicable

 

Account reference, if applicable

       

Address

 

Contact Name

          

Telephone Number

   


2







THE SECURITIES TO WHICH THIS AGREEMENT RELATES HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933 (THE “1933 ACT”) OR ANY STATE SECURITIES LAWS, OF ANY
STATE OF THE UNITED STATES.  SUCH SECURITIES MAY NOT BE OFFERED, SOLD OR
OTHERWISE TRANSFERRED OR ASSIGNED IN THE UNITED STATES OR BY OR ON BEHALF OF
U.S. PERSONS (AS DEFINED HEREIN) WITHOUT REGISTRATION UNDER THE 1933 ACT AND ANY
APPLICABLE STATE SECURITIES LAWS, UNLESS AN EXEMPTION FROM SUCH REGISTRATION
REQUIREMENTS IS AVAILABLE.




PRIVATE PLACEMENT SUBSCRIPTION AGREEMENT

(Offshore Subscribers)




Personal & Confidential




TO:

CHINA TITANIUM & CHEMICAL CORP.




PURCHASE OF UNITS CONSISTING OF

ONE SHARE OF CLASS “A” COMMON STOCK AND ONE WARRANT




Subscription




The undersigned (the “Subscriber”) hereby irrevocably subscribes for and agrees
to purchase from CHINA TITANIUM & CHEMICAL CORP., a Nevada corporation (the
“Corporation”), subject to the terms and conditions set forth herein, that
number of Units (the “Units”) set forth on the Subscription Agreement Face Page
(the “Face Page”), at the subscription price of US$0.10 (the “Subscription
Price”) per Unit for a total investment as set forth on the Face Page.  Each
Unit consists of one (1) Share of Class “A” Common Stock of the Corporation (the
“Class “A” Common Stock”) and a warrant entitling the holder to purchase an
additional share of Class “A” Common Stock at any time on or before the first
anniversary of the issuance of such warrant at an exercise price of US$0.20 per
share (the “Warrants”). The shares of Class “A” Common Stock underlying the
Warrants are referred to herein as the “Warrant Shares”.  The Units, the Class
“A” Common Stock, Warrants and the Warrant Shares are collectively referred to
herein as the “Securities”.




The Subscriber agrees to pay to the Corporation the Subscription Price for the
Units subscribed for hereunder by delivering to the Corporation, concurrent upon
the execution of this private placement subscription agreement (“Agreement”), a
wire transfer, a certified cheque, bank draft or money order for the full amount
of the Subscription Price for the Units subscribed for hereunder.  The
Subscriber hereby acknowledges that the acceptance of the subscription is
subject to rejection or allotment, in whole or in part, by the Corporation. The
Subscriber acknowledges that the Units subscribed for hereunder form part of a
larger private placement (the “Private Placement”) of up to a maximum of
US$300,000. Unless otherwise indicated, references in this Agreement to “$” or
“dollars” refer to the currency of the United States of America.  No fractional
shares of the Corporation will be issued.




The Subscriber acknowledges that the Units are being sold by the Corporation in
the United States of America (the “US”) and in other jurisdictions where it is
legal to do so.  Subject to the terms hereof, the subscription will be effective
upon its acceptance by the Corporation.  The Private Placement may be subject to
minimum subscriptions for different jurisdictions.  Each subscriber should check
in this form to see if the subscription amount meets the requirements in their
respective jurisdiction or contact the Corporation in regard to the required
minimum subscription required for the investor’s subscribing jurisdiction.  The
Private Placement is not subject to minimum aggregate subscription level except
for those minimum subscriptions required for each jurisdiction and, upon
closing, all subscription proceeds will be retained by the Corporation in
accordance with the terms hereof.  Subscription proceeds may be accepted in one
or more closings of this Private Placement.  The closing of the Private
Placement will be subject to receipt of all applicable regulatory approvals.




Description of Units




The sale and delivery of the Units subscribed for hereby is conditional upon
such sale being exempt from the prospectus requirements of any applicable
statute relating to the sale of such Units or upon the issuance of such


3










orders, consents or approvals as may be required to permit such sale without the
requirement of preparing, filing, or delivering a prospectus.




The Securities may only be resold in compliance with applicable securities
legislation. Subscribers should note that the Securities will be subject to
statutory restrictions upon resale, including hold periods, and that the
certificates representing such Shares will bear a legend to that effect.
Subscribers are advised to consult with their legal advisors in respect of
restrictions on resale and the suitability of an investment in the Securities
offered hereby.




The Corporation and the Subscriber are executing and delivering this Agreement
in reliance upon an exemption from securities registration pursuant to
Regulation S (“Regulation S”) and the other rules and regulations promulgated by
the U.S. Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “1933 Act”), and/or upon such other exemption from the
registration requirements of the 1933 Act as may be available with respect to
any or all of the investments in securities made hereunder.




Payment




The full amount of the Subscription Price for the Units subscribed for hereunder
must accompany this Agreement and shall be paid by wire transfer, certified
cheque, bank draft or money order made payable to “INTERNATIONAL SECURITIES
GROUP INC., CHINA TITANIUM & CHEMICAL CORP. CLIENT TRUST”, with a notation that
the funds are being provided as a subscription for shares of CHINA TITANIUM &
CHEMICAL CORP. or by such other means as China Titanium & Chemical Corp. shall
direct.




Wire transfers are to be sent pursuant to the following wire transfer
instructions:




Bank of America

San Francisco

SWIFT:  BOFAUS3N

ABA#:  026009593

Account with Institution:  12332-35276




ATB FINANCIAL

239 – 8th Avenue SW

Calgary, Alberta

T2P 1B9




Transit No.:  07609

Institution No.:  219

Account No.:  1272594-74 USD

Account Name:  International Securities Group Inc., China Titanium & Chemical
Corp. Client Trust




Notation:

For subscription of shares of CHINA TITANIUM & CHEMICAL CORP.




Subscription Procedures




The Subscriber undertakes to complete, sign and return the following documents
along with one (1) executed copy of this Agreement to the Corporation:




(a)

Schedule “A”, if the Subscriber is a resident of any country other than the U.S.
the Certificate of Non-U.S. Residents.




The Subscriber shall complete, sign and return to the Corporation as soon as
possible on request by the Corporation any documents, questionnaires, notices
and undertakings as may be required by regulatory authorities and applicable
law.


4










Closing




Delivery of and payment for the Units (the “Closing”) will be completed at the
offices of the Corporation’s business agent, International Securities Group
Inc., on or before the close of business on July 31, 2007 (the “Closing Time”)
or such earlier or later date or time as the Corporation shall determine (the
“Closing Date”).  




The Closing will only take place in accordance with all related applicable
regulatory approvals and requirements.




Certificates representing the Class “A” Common Stock and the Warrants will be
available for delivery against payment to the Corporation of the full amount of
the aggregate Subscription Price for the Units subscribed for hereunder in
freely transferable US funds.




Representations, Warranties, Acknowledgements and Covenants of the Subscriber




The Subscriber hereby represents, warrants, acknowledges and covenants to the
Corporation (which representations, warranties, acknowledgments and covenants
shall be true and correct on the date thereof and at the Closing Date, with the
same force and effect as if they had been made as at the Closing Date and which
shall survive Closing) and acknowledges that the Corporation and its counsel,
are relying thereon, that:




(a)

The Subscriber is located outside the “United States,” as such term is defined
in Regulation S, and is not a “U.S. person,” as such term is defined in
Regulation S, and is not purchasing the Units by or on behalf a person inside
the United States or a U.S. Person.  The purchase of the Units was conducted in
an “offshore transaction,” as such term is defined in Regulation S, such that
when the offer to purchase the Units was made, such Subscriber was not a person
within the United  States, and at the time of purchase, the Subscriber is
located outside the United States.




(b)

The Subscriber is acquiring the Securities for its own account for investment
only and not with a view towards, or for resale in connection with, the public
sale or distribution thereof, except pursuant to sales registered or exempted
under the 1933 Act, applicable state securities laws; provided, however, that by
making the representations herein, such Subscriber reserves the right to dispose
of all or any part of the Units at any time in accordance with or pursuant to an
effective registration statement covering such Securities or an available
exemption under the 1933 Act, including, without limitation, Regulation S
promulgated under the 1933 Act (“Regulation S”).  The Subscriber further
represents that in consummating the transactions set forth herein: there is no
intent to place the Securities offshore in an attempt to evade registration
requirements with the result that the incidents of ownership never leave the
domestic market, or that all or a substantial portion of any economic risk will
be returned to the U.S. market during the restricted period under Rule 903 or
that there is no reasonable expectation that the securities could be viewed as
actually coming to rest abroad.  There is no intent on the part of the
Subscriber to enter into the transactions contemplated hereby for the purpose of
“washing off” the resale restrictions through the use of Rule 904.  Nothing
contained herein shall be deemed a representation or warranty by such Subscriber
to hold the Securities for any period of time, except that the Subscriber agrees
that in connection with the resale of any Securities under Regulation S to
comply with the offering restrictions set forth in Regulation S, including Rule
903(b)(2), and to not sell any Securities during the distribution compliance
period as defined in Rule 903(b)(2) to a U.S. person or for the account or
benefit of a U.S. person. Such Subscriber is acquiring the Units hereunder in
the ordinary course of its business. Such Subscriber does not have any agreement
or understanding, directly or indirectly, with any person to distribute any of
the Securities, in violation of United States federal or state securities laws.




(c)

The Subscriber has been independently advised as to restrictions with respect to
trading in the Securities imposed by applicable securities legislation in the
jurisdiction in which it resides, confirms that no representation has been made
to it by or on behalf of the Corporation with respect thereto, acknowledges that
it is aware of the characteristics of the Securities, the risks relating to an
investment therein and of the fact that it may not be able to resell the
Securities except pursuant to exemptions under applicable securities legislation
and regulatory policy and that the Securities will be subject to resale
restrictions and will bear a legend to this effect;







5










(d)

The Subscriber understands that the Units are being offered and sold to it in
reliance on specific exemptions or exclusions from the registration requirements
of United States federal and state securities laws and that the Corporation is
relying in part upon the truth and accuracy of, and such Subscriber’s compliance
with, the representations, warranties, agreements, acknowledgments and
understandings of such Subscriber set forth herein in order to determine the
availability of such exemptions and the eligibility of such Subscriber to
acquire such securities.




(e)

The decision to execute this Agreement and purchase the Securities agreed to be
purchased hereunder has not been based upon any oral or written representation
as to fact or otherwise made by or on behalf of the Corporation, and that the
decision is based entirely upon its review (the receipt of which is
acknowledged) of information which has been filed by the Corporation with the
applicable securities commissions or exchange in compliance, or intended
compliance with applicable securities legislation, including the Corporation's
audited financial statements for the year ending December 31, 2006, together
with the notes thereto.  The Subscriber understands that its investment in the
Units involves a high degree of risk.  The Subscriber has sought such
accounting, legal and tax advice, as it has considered necessary, to make an
informed investment decision with respect to its acquisition of the Units.




(f)

The Subscriber understands that: (i) the Units and the Securities have not been
registered under the 1933 Act or any applicable state securities laws, and may
not be offered for sale, sold, pledged, assigned or otherwise transferred unless
(A) subsequently registered thereunder, or (B) such Subscriber shall have
delivered to the Corporation an opinion of counsel in a form reasonably
acceptable to the Corporation to the effect that such securities to be sold,
assigned, pledged or otherwise transferred may be sold, assigned or transferred
pursuant to an exemption from such registration requirements. The Corporation
reserves the right to place stop transfer instructions against the shares and
certificates for the Securities.




(g)

The Subscriber understands that the certificates or other instruments
representing the Class “A” Common Stock, Warrants and the Warrant Shares and all
certificates issued in substitution thereof and in exchange therefore shall bear
restrictive legends in substantially the following forms (and a stop ¬transfer
order may be placed against transfer of such share certificates), until such
time as it is no longer required under applicable securities laws:

THE SECURITIES REPRESENTED HEREBY [AND THE SECURITIES ISSUABLE UPON
CONVERSION/EXERCISE HEREOF] HAVE NOT BEEN REGISTERED UNDER THE UNITED STATES
SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”), OR THE SECURITIES LAWS OF
ANY STATE OF THE UNITED STATES.  THESE SECURITIES MAY NOT BE OFFERED, SOLD,
PLEDGED OR OTHERWISE TRANSFERRED UNLESS SUCH SECURITIES ARE REGISTERED UNDER THE
1933 ACT AND APPLICABLE STATE SECURITIES LAWS OR SUCH SECURITIES ARE OFFERED,
SOLD, PLEDGED OR OTHERWISE TRANSFERRED IN A TRANSACTION THAT DOES NOT REQUIRE
REGISTRATION UNDER THE 1933 ACT OR ANY APPLICABLE STATE SECURITIES LAW AND THE
COMPANY WILL BE PROVIDED WITH OPINION OF COUNSEL IN A FORM REASONABLY ACCEPTABLE
TO THE COMPANY OR OTHER SUCH INFORMATION AS IT MAY REASONABLY REQUIRE TO CONFIRM
THAT SUCH EXEMPTIONS ARE AVAILABLE.

The legends set forth above shall be removed and the Corporation within two (2)
business days shall issue a certificate without such legend to the holder,
unless the legend is otherwise required by state securities laws, (i) in
connection with a sale transaction, provided the Class “A” Common Stock,
Warrants and Warrant Shares are registered under the 1933 Act and applicable
state securities laws or (ii) in connection with a sale transaction, after such
holder provides the Corporation with an opinion of counsel, which opinion shall
be in form, substance and scope customary for opinions of counsel in comparable
transactions and reasonably acceptable to the Corporation, to the effect that a
public sale, assignment or transfer of the Class “A” Common Stock, Warrants and
Warrant Shares may be made without registration under the 1933 Act.


6










(h)

The Subscriber has not purchased the Securities as a result of any form of
general solicitation or general advertising, including advertisements, articles,
notices or other communications published in any newspaper, magazine or similar
media or broadcast over radio or television, or any seminar or meeting whose
attendees have been invited by general solicitation or general advertising;




(i)

this Agreement is not enforceable by the Subscriber unless and until it has been
accepted by the Corporation;




(j)

is resident at the address set out on the Face Page as the Subscriber’s
“Residential Address” or “Head Office Address”;




(k)

if an individual, the Subscriber is of full age of majority and is legally
competent to execute this Agreement and take all action pursuant thereto;




(l)

this Agreement has been duly and validly authorized, executed and delivered by
and constitutes a legal, valid, binding and enforceable obligation of the
Subscriber;




(m)

understands that the sale and delivery of the Securities is conditional upon
such sale being exempt from the requirements as to the filing of a prospectus or
upon the issuance of such orders, consents or approvals as may be required to
permit such sale without the requirement of filing a prospectus;




(n)

if the Subscriber is a corporation, syndicate, partnership or other form of
unincorporated organization, the person executing this Agreement on behalf of
the Subscriber has the necessary power and authority to do so and the investment
contemplated hereby has been duly authorized by all necessary action of the
undersigned;




(o)

if required by applicable securities legislation, policy or order or securities
commission, or other regulatory authority, the Subscriber will execute, deliver,
file and otherwise assist the Corporation in filing such reports, undertakings
and other documents with respect to the issue of the Securities;




(p)

it has had access to such additional information and has made such
investigations, if any, concerning the Corporation as it has considered
necessary so as to make an informed investment decision in connection with an
investment in the Securities and it has not received, nor has it requested, nor
does it have any need to receive, any other document describing the business and
affairs of the Corporation which has been prepared for delivery to, and review
by, prospective purchasers in order to assist them in making an investment
decision with respect to the Securities;




(q)

it has such knowledge and experience in financial and business matters as to be
capable of evaluating the merits and risks of an investment in the Securities
and is able, by virtue of its net worth and knowledge and experience in
financial and business matters, to protect its own interests in connection with
the investment and bear the economic loss of such investment without
substantially affecting its assets or business affairs;




(r)

it consents to the Corporation making a notation on its records or giving
instructions to any transfer agent of the Securities and any Shares issuable in
exchange therefore or in substitution thereof in order to implement the
restrictions on transfer set forth herein;




(s)

as the Securities are subject to resale restrictions under applicable securities
legislation and policies the Subscriber shall comply with all relevant
securities legislation and policies concerning any resale of the Securities and
shall consult with its own legal advisers with respect to such compliance; and




(t)

the Subscriber acknowledges that the foregoing representations, warranties and
acknowledgments and covenants are made by it with the intent that they may be
relied upon in determining its eligibility to purchase the Securities under
relevant securities legislation. The Subscriber further agrees that by accepting
the Securities subscribed for pursuant hereto, at Closing Time, it shall be
representing and warranting that the foregoing representations, warranties and
acknowledgments and covenants are true as at the Closing Time with the same
force and effect as if they had been made by it as at the Closing Time and will
survive


7










the completion of the sale of such Shares. The Corporation shall be entitled to
rely on the representations, warranties, acknowledgments and covenants of the
Subscriber contained hereto and the Subscriber shall indemnify and hold harmless
the Corporation for any loss or damage it may suffer as a result of any
misrepresentation by the Subscriber.




Representations and Warranties of the Corporation




The Corporation represents and warrants to the Subscriber that, as of the date
of this Agreement and at the Closing:




(a)

it has been duly incorporated and organized and is a valid and subsisting
corporation under the laws of the State of Nevada, and is duly qualified to
carry on business in the State of Nevada and in each other jurisdiction, if any,
wherein the carrying out of the activities contemplated makes such
qualifications necessary;

(b)

it has the full corporate right, power and authority to execute this Agreement,
and to issue the Securities to the Subscriber pursuant to the terms of this
Agreement;




(c)

the execution and delivery of and the performance by the Corporation of this
Agreement will not constitute a breach of or default under the organizational
documents of the Corporation or any agreement, contract or indenture to which
the Corporation is a party or by which it is bound;




(d)

the Class “A” Common Stock will be fully paid and non-assessable and when the
exercise price for the Warrants has been paid, the Warrant Shares will be fully
paid and non-assessable; and




(e)

there is no suit, action, claim, investigation or inquiry by any person or
entity or any administrative agency or governmental body, and no legal,
administrative or arbitration proceeding pending, or to the Corporation's
knowledge, threatened against the Corporation which has or will materially
affect the Corporation's ability to consummate the transactions herein
contemplated.




Costs




The Subscriber acknowledges and agrees that all costs and expenses incurred by
the Subscriber (including any fees and disbursements of any special counsel
retained by the Subscriber) relating to the purchase of the Units shall be borne
by the Subscriber.




Appointment of the Corporation as Agent




The Subscriber hereby irrevocably authorizes the Corporation to:




(a)

negotiate and settle the form of any other agreement to be entered into in
connection with this Private Placement and to waive in whole or in part, or
extend the time for compliance with, any of the closing conditions in such
manner and on such terms and conditions as the Corporation may determine, acting
reasonably, without in any way affecting the Subscriber's obligations or the
obligations of others;




(b)

swear, execute, file and record on its behalf, this Agreement and any documents
necessary to accept delivery of the Units on the Closing Date, and to terminate
this subscription on behalf of the Subscriber in the event that any condition
precedent to this Private Placement has not been satisfied;




(c)

act as its representative at the Closing, to release the funds representing the
Total Subscription Price, and to execute in its name and on its behalf all
closing receipts and documents required;




(d)

complete or correct any errors or omissions in any form or document provided by
the Subscriber;




(e)

approve any opinions, certificates or other documents addressed to the
Subscriber; and







8










(f)

receive on its behalf certificates representing the Units subscribed.




Governing Law




This Agreement shall be construed and interpreted, and the rights and
obligations of the parties arising hereunder governed, by the laws of the State
of Nevada. The parties agree that the courts of Nevada shall have exclusive
jurisdiction over any dispute, termination or breach of any kind or nature
whatsoever arising out of or in connection with this Agreement.




Survival




This Agreement including, without limitation, the representations, warranties
and covenants contained herein, shall survive and continue in full force and
effect and be binding upon the parties notwithstanding the completion of the
purchase of the Securities by the Subscriber pursuant hereto, the completion of
the issue of Shares and any subsequent disposition by the Subscriber of any of
the Securities.




Assignment




This Agreement is not transferable or assignable.




Execution




The Corporation shall be entitled to rely on delivery by facsimile machine of an
executed copy of this Agreement and acceptance by the Corporation of such
facsimile copy shall be equally effective to create a valid and binding
agreement between the Subscriber and the Corporation in accordance with the
terms hereof.




Counterparts




This Agreement may be executed in two or more identical counterparts, all of
which shall be considered one and the same agreement and shall become effective
when counterparts have been signed by each party and delivered to the other
party.  In the event any signature page is delivered by facsimile transmission,
the party using such means of delivery shall cause four (4) additional original
executed signature pages to be physically delivered to the other party within
five (5) days of the execution and delivery hereof.




Severability




The invalidity or unenforceability of any particular provision of this Agreement
shall not affect or limit the validity or enforceability of the remaining
provisions of this Agreement.




Entire Agreement




Except as expressly provided in this Agreement and in the agreements,
instruments and other documents contemplated or provided for herein, this
Agreement contains the entire agreement between the parties with respect to the
sale of the Securities and there are no other terms, conditions, representations
or warranties, whether expressed, implied, oral or written, by statute, by
common law, by the Corporation, by the Subscriber or by any third party.


9










IN WITNESS WHEREOF the Subscriber has duly executed this Agreement this _____
day of ________________, 2008.

       

(Name of Subscriber - Please type or print)

 

(Signature and, if applicable, Office)

   

If the Subscriber is signing, as agent for a principal and the Subscriber is not
a trust company signing as trustee or as an agent for a fully managed account,
please complete the following:

       

(Name of Beneficial Purchaser - Please type or print)

 

(Address of Subscriber)

   

(Signature and, if applicable, Office)

 

(City, State, Zip code of Subscriber)





10













ACCEPTANCE




The Corporation hereby accepts the above-mentioned Agreement.




DATED at

,

as of the ______ day of





, 2008.









CHINA TITANIUM & CHEMICAL CORP.










Per:






Authorized Signatory


11










Subscribers that are Non-U.S. Residents must complete this form




SCHEDULE “A”




CERTIFICATE OF NON-U.S. RESIDENTS




The Subscriber covenants, represents and warrants to CHINA TITANIUM & CHEMICAL
CORP. (the “Issuer”) that:




1.

The representations and warranties contained herein are made by the Subscriber
with the intent that they may be relied upon by the Issuer in determining the
Subscriber’s suitability as a purchaser of the Securities.




2.

The Subscriber has received and read the Issuer’s annual report for the year
ended May 31, 2006 and any amendments to such report (the “Annual Report”) and
the Subscriber is familiar with all terms and provisions thereof.




3.

The Subscriber confirms that the purchase of the Securities occurred in an
“offshore transaction” in that:




(a)

The Subscriber is not an “entity” in the United States




(b)

At the time the Subscription Agreement was entered into, and as of the effective
date of the Subscription Agreement, the Subscriber was outside of the United
States.




(c)

The Subscriber is not a U.S. Person.  For purposes hereof, "U.S. Person" means:




(i)

any natural person resident in the United States;




(ii)

any partnership or corporation organized or incorporated under the laws of the
United States;

(iii)

any estate of which any trustee is a U.S. Person;




(i)

any trust of which any trustee is a U.S. Person;




(i)

any agency or branch of a foreign entity located in the United States;




(ii)

any non-discretionary account or similar account (other than an estate or trust)
held by a dealer or other fiduciary organized, incorporated, or (if any
individual) resident in the United States; and




(vii)

any partnership or corporation if:




(a)

organized or incorporated under the laws of any foreign jurisdiction; and




(b)

formed by a U.S. Person principally for the purpose of investing in securities
not registered under the Securities Act, unless it is organized or incorporated,
and owned by accredited investors (as defined in Rule 501(1) under the
Securities Act) who are not natural persons, estates or trusts.


12










4.

The Subscriber has previously been advised that the Subscriber would have an
opportunity to review all the pertinent facts concerning the Issuer, and to
obtain any additional information which they might request, to the extent
possible or obtainable, without unreasonable effort and expense, in order to
verify the accuracy of the information contained in the Annual Reports.




5.

The Subscriber has personally communicated or been offered the opportunity to
communicate with an executive officer of the Issuer to discuss the business and
financial affairs of the Issuer, its products and activities, and its plans for
the future.  The Subscriber acknowledges that if the Subscriber would like to
further avail itself of the opportunity to ask additional questions of the
Issuer, the Issuer will make arrangements for such an opportunity on request.




6.

The Subscriber has been advised that no accountant or attorney engaged by the
Issuer is acting as its representative, accountant, or attorney.







ONLY NON-US SUBSCRIBERS

NEED TO COMPLETE AND SIGN









Date









Duly authorized signatory for Subscriber







____________________________________

(Print name of Subscriber)





13





